DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 dependent claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17 and 19, the limitation of “oxide film is not disposed on an upper surface of the lip region of the mask body” is indefinite because neither claim 17 nor claim 16 define what is the relative orientation of the lip and/or absolute orientation of the mask and what is considered as upper surface or lower surface. The claims are indefinite because the absolute orientation of the lip region has not been defined in the claim.
Regarding claim 19, the functional limitation of “a residual film” is indefinite because it is not clear what is considered residual and what is not residual. The term “residual film” must 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakio et al. (JP 6345901 B2) for which Sakio et al. (US 20190106781 A1) is used as an English translation, in view of Volkov et al.( (Thermal Oxidative Degradation of Molybdenum Films under Laser Ablation) Technical Physics, 2015, Vol. 60, No. 2, pp. 265–269).
Sakio discloses a deposition mask, which are capable of enhancing close contact between a substrate for vapor deposition and a peripheral region of each opening in the deposition mask during vapor deposition, suppressing the occurrences of film blurs and shadows during vapor deposition, and performing high definition patterning, a method for manufacturing the same, and a vapor deposition method using the deposition mask, are provided. A deposition mask (1) comprises a resin film (11) having a pattern of openings (12) for forming a thin layer pattern by vapor deposition on a substrate for vapor deposition (2). The 
The peripheral region of each opening (12) is considered a lip region.
Sakio discloses [0015] A method for manufacturing a deposition mask according to the present invention is a method for manufacturing a deposition mask comprising a resin film having a pattern of openings and usable in vapor depositing a vapor deposition material on a substrate for vapor deposition, and having a magnetic metal layer provided on at least the peripheral portion of each opening of a surface of the resin film to be brought into contact with the substrate for vapor deposition, and is characterized in that the magnetic metal layer is formed by at least one method selected from sputtering method, ion plating method, laser ablation method, cluster ion beam method, aerosol deposition method, cold spray method, and chemical deposition method, after completing a formation of the openings in the resin film. [0032] The magnetic metal layer 13a is preferably a ferromagnetic substance, and is preferably a film formed of Ni, Fe, Co, their alloys including invar, Mn--Al alloy, or an intermetallic compound such as SmCo.sub.5 or Sm.sub.2Co.sub.17, Nd.sub.2Fe.sub.14B. The magnetic metal layer 13a can be a permanent magnet.
It is noted that Sakio is silent about oxide film disposed on an inner surface of the lip region which faces the hole area of the mask body.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Sakio by selecting the particular method of laser ablation method cited by Sakio because Sakio teaches that particular possibility for forming the magnetic metal layer. Choosing such a method would inherently form a metal oxide layer on the surface as taught by Volkov.
Selecting one method out of a list of methods, all disclosed by the prior art of record, is considered within the skill of the ordinary in the art. It is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art of record fails to disclose or render obvious a method of manufacturing a deposition mask, the method comprising the step of “removing the , in combination with the rest of the steps/limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 12/30/20, with respect to the rejection(s) of claim(s) 16-17 have been fully considered and are persuasive in view of the new amendments to claim 16.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakio et al. (JP 6345901 B2) for which Sakio et al. (US 20190106781 A1) is used as an English translation, and in view of Volkov et al.( (Thermal Oxidative Degradation of Molybdenum Films under Laser Ablation) Technical Physics, 2015, Vol. 60, No. 2, pp. 265–269).
Regarding claims 1-15, the examiner’s statement of reasons for allowance is provided above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.D/Examiner, Art Unit 1713       


/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713